    Case
     Case1:19-cv-07993-GBD-OTW
          1:19-cv-07777-GBD-OTW Document
                                 Document271-3
                                          245 Filed
                                               Filed11/04/20
                                                     11/03/20 Page
                                                               Page11ofof11




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



STATE OF NEW YORK, et al.,

                      Plaintiffs,

               v.                                   Civil Action No. 19-7777 (GBD)

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

                      Defendants.


MAKE THE ROAD NEW YORK, et al.,

                      Plaintiffs,

               v.                                   Civil Action No. 19-7993 (GBD)

KEN CUCCINELLI, in his purported official
capacity as Senior Official Performing the
Duties of the Director, United States
Citizenship and Immigration Services, et al.,

                      Defendants.



                                            ORDER

       Upon consideration of the motion of Constitutional Accountability Center for leave to file

its proposed amicus curiae brief in support of Plaintiffs’ motion for partial summary judgment, it

is hereby

       ORDERED that the motion is GRANTED.



       Date: __11/4/20___________                   ______________________________
                                                    Ona T. Wang
                                                    United States Magistrate Judge
